

Exhibit 10(z)


[Grant Number]


PERFORMANCE SHARE AWARD AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN
 
THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), made effective as of
[GRANT DATE], by and between Comtech Telecommunications Corp. (the “Company”)
and [PARTICIPANT NAME] (the “Participant”).
WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the Comtech Telecommunications Corp. 2000
Stock Incentive Plan (Amended and Restated Effective June 5, 2013) (the “Plan”);
WHEREAS, the Committee appointed by the Company’s Board of Directors to
administer the Plan (the “Committee”), wishes to grant to the Participant a
Performance Share Award under Article IX of the Plan that, following the
achievement of the performance criteria set forth on Appendix A attached hereto
(the “Performance Goal”) and, except as otherwise specifically set forth in this
Agreement, subject to the Participant’s continuing service with the Company or
an Affiliate through the achievement of the Performance Goal and subsequent
Vesting Dates (as defined below), may provide for the issuance of shares of the
Company’s Common Stock;
WHEREAS, the Performance Goal is intended to constitute a “Performance Goal,” as
set forth under the Plan; and
WHEREAS, such shares of Common Stock, when issued to the Participant, shall be
subject to the terms of this Agreement.
NOW, THEREFORE, the Company and the Participant agree as follows


1. Grant of Performance Share Award.  Subject to the restrictions, terms and
conditions of the Plan and this Agreement, on [GRANT DATE] (the “Grant Date”)
the Company hereby awards and grants to the Participant [TOTAL SHARES]
Performance Shares entitling the Participant the right to receive for each
Performance Share earned in accordance with Section 2 below, one share of Common
Stock, subject to the provisions of Sections 4, 5 and 6 below (the “Performance
Share Award”). 
2.  Certification Date.  Subject to the Participant’s not incurring a
Termination of Employment prior to the Certification Date and subsequent Vesting
Dates (each as defined below) (except as otherwise specifically set forth in
this Agreement), upon the Committee determining and certifying the achievement
of the Performance Goal with respect to the Company’s fiscal year beginning on
[PERFORMANCE PERIOD BEGINNING DATE] and ending on [PERFORMANCE PERIOD END DATE]
(the “Performance Period”), the Participant shall earn the right to receive one
share of Common Stock for each Performance Share following the Performance
Period reflecting the attainment of the Performance Goal (“Awarded Shares”)
during the Performance Period, subject to the Participant meeting the
service-based vesting requirements of Section 5.  The Committee shall certify
the achievement of the Performance Goal no earlier than [EARLIEST CERTIFICATION
DATE] and on or before [LATEST CERTIFICATION DATE] (the date of such
certification the “Certification Date”).  If on the Certification Date the
Committee determines and certifies



--------------------------------------------------------------------------------



that the Performance Goal has not been achieved, then the Performance Shares
shall be forfeited on the Certification Date.
3. Dividend Equivalents. Any cash or Common Stock dividends paid on shares of
Common Stock underlying an Awarded Share on or following the completion of the
Performance Period and prior to the Settlement Date (as defined below) for such
Awarded Share shall be credited to a dividend book entry account on behalf of
the Participant (any such credited amount, a “Dividend Equivalent”). Any cash
Dividend Equivalents shall not be deemed to be reinvested in shares of Common
Stock and will be held uninvested and without interest. The Participant’s right
to receive any Dividend Equivalents with respect to cash dividends shall vest
only if and when the related Awarded Share vests, and an amount equal to such
cash dividends shall be paid to the Participant in cash on the applicable
Settlement Date on which the related Awarded Share is settled. The Participant’s
right to receive any Dividend Equivalents with respect to dividends of Common
Stock shall vest only if and when the related Awarded Share vests, and the
Participant will be paid an amount in cash equal to the Fair Market Value of the
Common Stock underlying such dividend as of the applicable Settlement Date.
4.  Death or Disability/Change in Control before the Certification Date; Effect
of Terminations of Employment.
4.1.   Death, Disability and Termination of Employment.  In the event of the
Participant’s death or Disability prior to the Certification Date and prior to
forfeiture of the Performance Shares, the Performance Goal shall be deemed to be
satisfied as of the date of such death or Disability and all Awarded Shares
shall become fully vested and shall be distributed to the Participant or his or
her beneficiary within sixty (60) days following the Participant’s death or
Disability.  In the event of any Termination of Employment (other than due to
death or after Disability) prior to the Certification Date, subject to Section
4.2, all Performance Shares shall be forfeited on the date of such Termination
of Employment.  For purposes of Plan Section 2.14 (definition of “Disability”),
the Performance Shares shall be treated as a deferral of compensation under Code
Section 409A. 
4.2.   409A Change in Control.  In the event of a 409A Change in Control prior
to the Certification Date, the Performance Goal shall be deemed to be satisfied,
regardless of the actual achievement of the Performance Goal or the completion
of the Performance Period as of the date of the 409A Change in Control, and any
other conditions required for vesting of any unvested Awarded Shares shall be
deemed satisfied upon the 409A Change in Control, provided that the Participant
does not incur a Termination of Employment prior to the 409A Change in Control
and the vested Awarded Shares (and any Dividend Equivalents credited thereupon)
shall be distributed immediately upon the 409A Change in Control.
5.  Vesting and Distribution of Awarded Shares. Subject to Sections 4 and 6,
Awarded Shares shall vest as follows if the Participant does not incur a
Termination of Employment prior to the applicable Vesting Date (as defined
below): 20% of the Awarded Shares will vest on the Certification Date and the
remaining 80% will vest in equal installments as follows: 20% on the first
anniversary of the Certification Date; 20% on the second anniversary of the
Certification Date; 20% on the third anniversary of the Certification Date; and
20% on the fourth anniversary of the Certification Date (each a “Vesting Date”).
Subject to Section 17.13 of the Plan, Vested Awarded Shares shall be distributed
to the Participant within sixty (60) days of the Participant’s Termination of
Employment. The date on which the vested Awarded Shares are distributed to the
Participant under the terms of this Agreement is referred to herein as the
“Settlement Date” of such Awarded Shares. In the event that the number of
Awarded Shares that would vest on a given Vesting Date pursuant to the above
schedule equals a non-whole number, then the number of Awarded Shares that
actually vest on such Vesting Date will be rounded down to the nearest whole
number, and the fraction share that remains will be carried forward and added to
the number of shares to be delivered on the Settlement Date.
Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the applicable Vesting Dates and all vesting
shall occur only on the appropriate Vesting Date. 



--------------------------------------------------------------------------------



6.  Termination of Employment/ Change in Control on or after the Certification
Date.
6.1.  Termination of Employment.  In the event of the Participant’s Termination
of Employment by reason of death or Disability on or after the Certification
Date, all unvested Awarded Shares (and any Dividend Equivalents credited
thereupon) shall become fully vested and shall be distributed to the Participant
or his or her beneficiary within sixty (60) days following the Participant’s
Termination of Employment.  In the event of any other Termination of Employment
any unvested and unissued Awarded Shares (and any Dividend Equivalents credited
thereupon) shall be forfeited on the date of such Termination of Employment.  
6.2.  Change in Control.  In the event of a 409A Change in Control on or after
the Certification Date, the conditions required for vesting of any unvested
Awarded Shares shall be deemed satisfied upon the 409A Change in Control,
provided that the Participant does not incur a Termination of Employment prior
to the 409A Change in Control and the vested Awarded Shares (and any Dividend
Equivalents credited thereupon) shall be distributed on the 409A Change in
Control.
7.  Detrimental Activity.  In the event the Participant engages in Detrimental
Activity prior to, or during the one year period following the later of the
Termination of Employment or the vesting of Awarded Shares, the Committee may
direct (at any time within one year thereafter) that all unvested Awarded Shares
(and any Dividend Equivalents credited thereupon) shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to the value at the time of vesting of any Awarded Shares or Dividend
Equivalents or on the date of Termination of Employment as applicable. 
8.  Restrictions on Transfer.  The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber, anticipate or otherwise dispose
of the Performance Share Award, Awarded Shares or Dividend Equivalents, and such
Performance Share Award, Awarded Shares and Dividend Equivalents shall not be
subject to attachment or garnishment by creditors of Participant or
Participant’s beneficiaries (if any), except as specifically permitted by the
Plan and this Agreement, and only to the extent permitted under Code Section
409A.  Any attempted Transfer in violation of this Agreement and the Plan shall
be void and of no effect. 
9.  Issuance Restrictions.  The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.
10.  Securities Representations.  The shares of Common Stock will be issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:
10.1.  The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section;
10.2.  The Common Stock must be held indefinitely by the Participant unless (i)
an exemption from the registration requirements of the Securities Act is
available for the resale of such Common Stock or (ii) the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the resale of such Common Stock and the Company is under no obligation to
continue in effect a Form S-8 Registration Statement or to otherwise register
the resale of the Common Stock (or to file a “re-offer prospectus”);
10.3.  The exemption from registration under Rule 144 will not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.



--------------------------------------------------------------------------------



11.  Not an Employment Agreement.  Neither the execution of this Agreement nor
the issuance of the Performance Share Award or the Common Stock hereunder
constitute an agreement by the Company to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any shares of Common Stock
are outstanding.
12.  Power of Attorney.  The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The Company,
as attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of
Common Stock and property provided for herein, and the Participant hereby
ratifies and confirms that which the Company, as said attorney-in-fact, shall do
by virtue hereof.  Nevertheless, the Participant shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for this purpose.
13.  Withholding.  The Participant acknowledges that the Participant is solely
responsible for all applicable foreign, federal, state, and local taxes with
respect to the Performance Share Award and the payments thereunder; provided,
however, that at any time the Company is required to withhold any such taxes
(including, without limitation, any employment taxes), the Participant shall
pay, or make arrangements to pay, in a manner satisfactory to the Company, an
amount equal to the amount of all applicable  minimum statutory federal, state
and local or foreign taxes that the Company is required to withhold at any time,
including, if then permitted by the Company, by electing to reduce the number of
shares of Common Stock otherwise then deliverable to the Participant under this
Agreement.  In the absence of such arrangements, the Company or one of its
Affiliates shall have the right to make such required withholding from any
amounts payable to the Participant, including, but not limited to, the right to
withhold shares of Common Stock (or any other payments to be made under this
Agreement) otherwise deliverable to the Participant under this Agreement.  If
the Company has announced that it will withhold shares in the absence of
alternative arrangements, the Participant must make arrangements for such
alternative payment (if he or she wishes to do so) either 60 days in advance of
the applicable tax date or at a time when the Participant is not otherwise
precluded from trading Common Stock under the Company’s insider trading policies
(unless otherwise determined by the Company).  For clarity, the Company will not
withhold, or permit the Participant to require that the Company withhold, taxes
in excess of the statutory minimums (e.g., federal, state and local taxes,
including payroll taxes) and the Company, as a matter of practice, will not
withhold taxes in excess of statutory minimums.  If a taxing authority or
jurisdiction has multiple statutory withholding rates to choose from, the lowest
withholding rate must be withheld.
14.  Miscellaneous.
14.1.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement.  Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.
14.2.  This award of the Performance Share Award and the issuance of Common
Stock thereunder shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company,



--------------------------------------------------------------------------------



any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.  Performance Shares and Awarded Shares (and any
Dividend Equivalents with respect to Common Stock dividends credited thereupon)
shall be subject to adjustment in accordance with Section 4.2(b) of the Plan. 
For clarity, ordinary dividends on Common Stock will not trigger adjustments to
Performance Shares and Awarded Shares.
14.3.  The Participant agrees that the award of the Performance Share Award
under this Agreement and the issuance of Common Stock or Dividend Equivalents
thereunder is special incentive compensation and that the Performance Share
Award (even if treated as compensation for tax purposes) will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.
14.4.  No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
14.5.  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
14.6.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
14.7.  All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to the Compensation Committee
of the Board.
14.8.  This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.
15.  Rights as a Stockholder.  Except as otherwise specifically provided herein,
the Participant shall have no rights as a stockholder with respect to any shares
of Common Stock covered by the Performance Share Award unless and until the
Participant has become the holder of record of the shares of Common Stock. 
16.  Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  Specifically, the provisions of Section 17.13 of the Plan
(“Section 409A of the Code”) shall apply to this Award. The Plan is incorporated
herein by reference.  A copy of the Plan has been delivered to the Participant. 
If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any other documents expressly contemplated herein or in the Plan) and
supersedes any prior agreements between the Company and the Participant.
17.  Agreement and Grant Not Effective Unless Accepted. By selecting the
“Accept" button below you agree (i) to enter into this Agreement electronically,
and (ii) to the terms and conditions of the Agreement. Until you select the
"Accept" button below, this Performance Share Award shall not be effective and
if



--------------------------------------------------------------------------------



you do not select the “Accept" button within 14 days from the date the Agreement
is made available to you electronically this Performance Share Award shall be
null and void.
18. ERISA Claims Procedures. The provisions of the U.S. Department of Labor
Regulations Section 2560.503-1 governing claims procedures shall apply to any
disputes relating to the Performance Share Award under this Agreement. The
Performance Share Award shall be considered to be granted under the Guidelines
for Deferrable Performance Shares granted under the Plan.



--------------------------------------------------------------------------------



APPENDIX A
Performance Criteria
The performance criteria set forth herein is established for purposes of the
grant of the Performance Shares for the Performance Period and is intended to be
“performance-based” under Section 162(m) of the Code.
The performance criteria is [PERFORMANCE GOAL]
With respect to the Performance Period, to the extent any provision contained
herein creates impermissible discretion under Section 162(m) of the Code, such
provision will be of no force or effect.



